                                         Case 3:18-cv-02499-WHO Document 149 Filed 09/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 18-cv-02499-WHO

                                   8     IN RE: JUUL LABS, INC. PRODUCTS
                                         LITIGATION                                         ORDER GRANTING MOTION TO
                                   9                                                        STAY

                                  10                                                        Re: Dkt. No. 141

                                  11

                                  12          Having considered defendant’s motion to stay this case pending the ruling of the JPML on
Northern District of California
 United States District Court




                                  13   the motions to centralize this case with at least twenty-five other cases, and plaintiffs’ opposition

                                  14   thereto, the motion is GRANTED. The September 11, 2019 hearing is VACATED.

                                  15          Proceedings in this case, other than the production of documents pursuant to the

                                  16   Stipulation entered by this Court on August 20, 2019, are STAYED. Counsel shall promptly

                                  17   notify me of the JPML’s ruling on the motions to centralize.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 10, 2019

                                  20

                                  21
                                                                                                     William H. Orrick
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
